EXHIBIT 10.20

 

 

 

LIMITED WAIVER AGREEMENT

THIS LIMITED WAIVER AGREEMENT, dated as of September 30, 2015 (this "Waiver"),
is by and among INTERNATIONAL SHIPHOLDING CORPORATION, a Delaware corporation
("ISC"), ENTERPRISE SHIP COMPANY, INC.„ a Delaware corporation ("Enterprise"),
SULPHUR CARRIERS, INC., a Delaware corporation ("Sulphur Carriers"), CO RAMWAY,
INC., a Delaware corporation ("CO Railway"), CENTRAL GULF LINES, INC., a
Delaware corporation ("Central Gulf"), WATERMAN STEAMSHIP CORPORATION, a New
York corporation ("Waterman"), COASTAL CARRIERS, INC., a Delaware corporation
("Coastal"), N.W. JOHNSEN & CO., INC., a New York corporation ("NWT"), LMS
SHIPMANAGEMENT, INC., a Louisiana corporation ("LMS"), U.S. UNITED OCEAN
SERVICES, LLC, a Florida limited liability company ("UOS"), MARY ANN HUDSON,
LLC, a Delaware limited liability company ("MAK"), SHEILA MCDEVITT, LLC, a
Delaware limited liability company ("SAM"), TOWER, LLC, an Alabama limited
liability company ("Tower"), FRASCATI SHOPS, INC., an Alabama corporation
("Frascati"; ISC, Enterprise, Sulphur Carriers, CO Railway, Central Gulf,
Waterman, Coastal, NWJ, LMS, UOS, MAH, SAM, Tower and Frascati, collectively,
the "Borrowers"), the Lenders party hereto and REGIONS BANK, as administrative
agent (in such capacity, "Administrative Agent") and collateral agent (in such
capacity, "Collateral Agent"). All capitalized terms used herein and not
otherwise defined herein shalt have the meanings given to such terms in the
Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated as of September 24, 2013 (as amended or
modified from time to time, the "Credit Agreement");

WHEREAS, the Lenders have extended credit to the Borrowers under the Credit
Agreement on the terms and subject to the conditions set forth therein;

WHEREAS, the Borrowers have requested, subject to the terms and conditions set
forth herein, that the Lenders waive, during the Waiver Period (as defined
below), any Default or Event of Default arising from the Borrowers' failure to
comply with the financial covenants contained in Section 8.08(a)(ii) (Minimum
Liquidity) and Section 8.08(a)(v) (Minimum Consolidated Fixed Charge Coverage
Ratio) of the Credit Agreement for the fiscal period ending September 30, 2015
(the "Designated Defaults");

WHEREAS, subject to the occurrence of the Waiver Effective Date and the other
terms and conditions hereof, the Lenders whose signatures appear below (the
"Consenting Lenders") are willing to waive the Designated Defaults solely for
the duration of the Waiver Period (as defined below):

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1

 

--------------------------------------------------------------------------------

 

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble hereto) have the meanings assigned to them in
the Credit Agreement.

SECTION 2. Limited Waivers to the Credit Agreement.

(a) The Consenting Lenders hereby waive the Designated Defaults during the
Waiver Period.

(b) It is hereby agreed to and understood by the parties to this Waiver that:
(i) the waiver set forth herein shall be effective (subject to the terms of this
Waiver) only front the Waiver Effective Date to and including the Waiver
Termination Date; (ii) the waiver set forth herein shall automatically terminate
at the end of the Waiver Period and the Lenders shall retain all rights and
remedies with respect to the Designated Defaults following the Waiver
Termination Date; (iii) this is a one-time waiver and the Lenders have no
obligation to waive any future Defaults or Events of Default or to extend this
limited waiver beyond the Waiver Termination Date; and (iv) this waiver does not
constitute an amendment or modification of the Credit Agreement.

SECTION 3. Waiver Termination Date. The limited waiver set forth herein shall
terminate on the date (the "Waiver Termination Date") that is the earlier to
occur of (i) November 30, 2015, as such date may be extended from time to time
by the Required Lenders, or (ii) the date of occurrence of any Default or Event
of Default other than Designated Defaults. The period from and including
September 30, 2015 to the Waiver Termination Date is referred to herein as the
"Waiver Period." Each of the Borrowers acknowledges and agrees that immediately
upon expiration of the Waiver Period, the Administrative Agent and the Lenders
shall have all of their rights and remedies with respect to the Designated
Defaults to the same extent, and with the same force and effect, as if the
Waiver had not occurred.

SECTION 4 Representations, Warranties and Agreements. Each of the Borrowers
hereby represents and warrants to, and agrees with each Consenting Lender and
the Administrative Agent, that:

(a) This Waiver has been duly executed and delivered by each Borrower and
constitutes (assuming due execution by the Required Lenders) a legal, valid and
binding obligation of each Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with any Borrower's execution, delivery or
performance of this Waiver.

(b) After giving effect to this Waiver, the representations and warranties set
forth in Section 6 of the Credit Agreement and in each other Credit Document are
true, accurate and complete in all material respects on and as of the Waiver
Effective Date (as

 

2

 

--------------------------------------------------------------------------------

 

defined below) with the same effect as if made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date.

(c) As of the Waiver. Effective Date, after giving effect to this Waiver, no
Default or Event of Default has occurred and is continuing.

(d) All written information (excluding financial projections, draft financial
statements, and information of a general economic or industry nature) prepared
by the Borrowers and furnished to the Administrative Agent and the Lenders under
the Credit Agreement, taken as a whole, was true and correct in all material
respects as of the date such information was furnished and did not contain any
untrue statement of material fact or omit to state a material fact necessary to
make the statements contained therein not materially misleading in light of the
circumstances under which such statements are made.

(e) The execution and delivery of this Waiver or any other document delivered by
any Borrower in connection herewith does not (i) violate, contravene or conflict
with any provision of its organization documents or (ii) materially violate,
contravene or conflict with any laws applicable to it.

SECTION 5. Access of Financial Consultant. During and after the Waiver Period,
the Borrowers shall grant access to and cooperate with representatives of Gulf
Atlantic Capital Corporation (or such other professionals selected by the
Administrative Agent, the "Consultant"), retained for the benefit of the
Administrative Agent and the Lenders, allowing and enabling the Consultant to
examine the Borrowers' financial, corporate and operating records, making
available to the Consultant such officers, managers, independent public
accountants and other persons as the Consultant shall reasonably designate, all
at the expense of the Borrowers and at such reasonable times during normal
business hours and as often as may be reasonably desired by the Consultant.
Without limiting the generality of the foregoing, the Borrowers shall provide
the Consultant at least hi-weekly updates (either telephonic or in person) on
the status of (i) their initiatives to sell assets of the Borrowers or their
Affiliates, and (ii) their initiatives to procure alternative sources of
financing. The Borrowers shall pay the fees and expenses of the Consultant on a
monthly basis during the Waiver Period.

SECTION 6. Conditions to Effectiveness, This Waiver shall become effective as of
the first date (the "Waiver Effective Date") on which:

(a) the Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the authorized signatures of each of the
Borrowers, the Administrative Agent, and Lenders constituting at least the
Required Lenders; and

(b) the Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Waiver Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including the reasonable fees, charges and disbursements of counsel to the
Administrative Agent).

 

3

 

--------------------------------------------------------------------------------

 

The Administrative Agent shall notify the Borrowers and the Lenders of-the date
of the Waiver Effective Date, and such notice shall be conclusive and binding,

SECTION 7. Reaffirmation of Existing Debt and Liens. The Borrowers hereby
acknowledge and confirm that (a) the Borrowers' respective joint and several
obligations to repay the Loans and all other Obligations owed to the
Administrative Agent, the Lenders and any of their respective Affiliates,
arising under the Credit Documents or otherwise, are valid, binding, and
unconditional, and are not subject to any offsets, defenses, counterclaims,
credits or adjustments of any kind or nature, or if any Borrower• has any such
claims, counterclaims, offsets, credits or defenses, the same are hereby fully
and irrevocably waived, relinquished and released in consideration of the
execution and delivery of this Waiver by the Consenting Lenders; (b) the
Collateral Agent has a valid and enforceable first priority perfected Lien
against the Collateral, and this Waiver shall in no manner impair or otherwise
adversely affect such Liens, (d) the Lenders, the Administrative Agent and the
Collateral Agent, and their respective Affiliates, have performed fully all of
their respective obligations under the Credit Documents; and (e) by entering
into this Waiver, except as expressly set forth in Section 2 hereof, the Lenders
do not waive or release any term or condition of the Credit Documents or of any
other document or instrument, or any of their rights or remedies under such
Credit Documents or applicable law, or any of the Borrowers' Obligations
thereunder,

SECTION 8. Effect of this Waiver,

(a) Except as expressly set forth herein, this Waiver shall not by implication
or otherwise limit, impair, constitute a waiver of, or otherwise affect the
rights and remedies of the Administrative Agent, the Issuing Banks or the other
Lenders under the Credit Agreement or any other Credit Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document, all of which arc ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Credit Document in
similar or different circumstances,

(b) This Waiver shall constitute a "Credit Document" for all purposes of the
Credit Agreement and the other Credit Documents.

SECTION 9. APPLICABLE LAW. THIS WAIVER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF, EXCEPT AS SET FORTH IN SECTION 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 10. Counterparts, This Waiver may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but

 

 

4

 

--------------------------------------------------------------------------------

 

all of which, when taken together, shall constitute a single instrument.
Delivery of an executed counterpart of a signature page of this Waiver by
telecopy shall be effective as delivery of a manually executed counterpart
hereof.

SECTION 11. Release of Claims. In consideration of the Administrative Agent's
and the Consenting Lenders' willingness to enter into this Waiver, each of the
Borrowers hereby releases and forever discharges the Administrative Agent, the
Lenders and each of the Administrative Agent's and the Lenders' predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the "Lender Group"), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Credit Documents through the date of this Waiver, whether
arising at law or in equity, whether known or unknown, whether liability be
direct or indirect, liquidated or unliquidated, whether absolute or contingent,
foreseen or unforeseen, and whether or not heretofore asserted, which any of the
Borrowers may have or claim to have against any of the Lender Group.

SECTION 12. Miscellaneous.

(a) This Waiver shall be binding on and shall inure to the benefit of the
Borrowers, the Administrative Agent, the Lenders and their respective successors
and permitted assigns. The terms and provisions of this Waiver are for the
purpose of' defining the relative rights and obligations of the Borrowers, the
Administrative Agent and the Lenders with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Waiver.

(b) Section headings in this Waiver are included herein for convenience of
reference only and shall not constitute a part of this Waiver for any other
purpose.

(c)Wherever possible, each provision of this Waiver shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Waiver shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Waiver.

SECTION 13. Entirety. This Waiver and the other Credit Documents embody the
entire agreement between the parties and supersede all prior agreements and
understandings, if any, relating to the subject matter hereof This Waiver and
the other Credit Documents represent the final agreement between the patties and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.

 

[Remainder of this page intentionally left blank.]

 

 





5

 

--------------------------------------------------------------------------------

 



BORROWERS:

 

INTERNATIONAL SHIPHOLDING CORPORATION

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

ENTERPRISE SHIP COMPANY, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

SULPHER CARRIERS, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

C G RAILWAY, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

CENTRAL GULF LINES, INC

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

WATERMAN STEAMSHIP CORPORATION

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

COASTAL CARRIERS, INC

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

 

 





6

 

--------------------------------------------------------------------------------

 



N. W. JOHNSEN & CO., INC.

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

LMS SHIPMANAGEMENT, INC.

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

U.S. UNITED OCEAN SERVICES, LLC

BY: COASTAL CARRIERS, INC., its sole member

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

MARY ANN HUDSON, LLC

BY: U.S. United  Ocean  Services, LLC, its sole member

BY: Coastal  Carriers, INC., its sole member

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

SHEILA MCDEVITT, LLC

BY: U.S. United  Ocean  Services, LLC, its sole member

BY: Coastal  Carriers, INC., its sole member

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

TOWER, LLC

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Attorney In Fact

 

FRASCATI SHOPS, INC

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 





7

 

--------------------------------------------------------------------------------

 



ADMINISRTATIVE AGENT

AND COLLATERAL AGENT

 

 

REGIONS BANK, as administrative agent and Collateral Agent

 

By: /s/ N. Ronald Downey III

Name: N. Ronald Downey III

Title: Senior Vice President

 

 

 

 





8

 

--------------------------------------------------------------------------------

 



LENDERS:

As a Lender

REGIONS BANK

 

By: /s/ N. Ronald Downey III

Name: N. Ronald Downey III

Title: Senior Vice President

 

 

BRANCH BANKING AND TRUST COMPANY,

As a Lender



By: /s/ Mary McElwain

Name: Mary McElwain

Title: Senior Vice President

 

 

WHITNEY BANK,

as a Lender

 

By: /s/ Phillip E. Cordillo

Name: Phillip E. Cordillo

Title: Senior Vice President

 

 

 



9

 

--------------------------------------------------------------------------------